UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-156934 SUMOTEXT INCORPORATED (Name of registrant in its charter) Nevada 4822 26-0319491 (State or jurisdiction (Primary Standard (IRS Employer of incorporation or Industrial Identification No.) organization) Classification Code Number) 2100 Riverdale, Suite 200 Little Rock, Arkansas, 72202 (Address of principal executive offices) (800) 480-1248 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of June 29, 2009, the registrant had 7,779,806 shares of common stock, $0.0001 par value per share, outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TABLE OF CONTENTS Page No. II BALANCE SHEETS F-2 III STATEMENTS OF OPERATIONS F-3 V STATEMENTS OF CASH FLOWS F-5 VI NOTES TO THE FINANCIAL STATEMENTS F-6 F-1 SUMOTEXT, INC. BALANCE SHEETS (Unaudited) May 31, 2009 August 31, 2008 Assets Current Assets: Cash $ 67,940 $ 329,028 Accounts receivables 22,870 - Employee receivables - 5,805 Prepaid expenses - 2,500 Total Current Assets 90,810 337,333 Property and equipment, net of accumulated depreciation of $73,707 and $35,245 188,432 216,342 Total assets $ 279,242 $ 553,675 Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued liabilities $ 19,400 $ 25,657 Advances from shareholder - 12,677 Accrued expenses 2,966 2,400 Deferred revenue 10,232 12,000 Note payable 260,000 160,000 Total current liabilities 292,598 212,734 Total liabilities 292,598 212,734 Stockholders’ Equity (Deficit) Common stock: $0.0001 par value, 100,000,000 shares authorized, 7,779,806 and 7,499,520 shares issued and outstanding 778 750 Additional paid-in capital 1,045,722 849,550 Accumulated deficit (1,059,856 ) (509,359 ) Total stockholders' equity (deficit) (13,356 ) 340,941 Total liabilities and stockholders' equity (deficit) $ 279,242 $ 553,675 The accompanying notes are an integral part of these financial statements F-2 SUMOTEXT, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended May 31, 2009 May 31, 2008 Revenues Subscription services $ 189,128 $ 18,319 Total Revenues 189,128 18,319 Cost of revenues 84,945 34,016 Gross margin 104,183 (15,697 ) Selling, general and administrative expenses 261,104 154,991 Depreciation and amortization 12,880 12,522 Operating expenses 273,984 167,513 Operating loss (169,801 ) (183,210 ) Other income (expense) Interest expense (1,233 ) - Interest income 16 109 (1,217 ) 109 Total other income (expense) Net loss $ (171,018 ) $ (183,101 ) Basic and diluted loss per share $ (0.02 ) $ (0.05 ) Basic and diluted weighted average of common shares outstanding 7,779,806 6,198,660 The accompanying notes are an integral part of these financial statements F-3 SUMOTEXT, INC. STATEMENTS OF OPERATIONS (Unaudited) Nine Months Ended May 31, 2009 May 31, 2008 Revenues Subscription services $ 431,830 $ 42,821 Licensing Fees - 8,645 Total Revenues 431,830 51,466 Cost of revenues 208,019 70,777 Gross margin 223,811 (19,311 ) Selling, general and administrative expenses 735,133 280,859 Depreciation and amortization 38,462 25,882 Operating expenses 773,595 306,741 Operating loss (549,784 ) (326,052 ) Other income (expense) Interest expense (1,233 ) - Interest income 520 803 Total other income (expense) (713 ) 803 Net loss $ (550,497 ) $ (325,249 ) Basic and diluted loss per share $ (0.07 ) $ (0.06 ) Basic and diluted weighted average of common shares outstanding 7,706,795 5,752,817 The accompanying notes are an integral part of these financial statements F-4 SUMOTEXT, INC. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended May 31, 2009 2008 Cash flows from operating activities: Net loss $ (550,497 ) $ (325,248 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 38,461 732 Changes in operating assets and liabilities: Accounts receivables (22,870 ) - Employee receivables 5,805 - Prepaid expenses 2,500 (1,332 ) Accounts payable (6,257 ) 4,411 Accrued expenses 566 - Deferred revenue (1,768 ) - Net cash used in operating activities (534,060 ) (321,437 ) Cash flows from investing activities: Purchase of property and equipment (10,551 ) (91,077 ) Net cash used in investing activities (10,551 ) (91,077 ) Cash flows from financing activities: Payments to shareholder (12,677 ) (9,596 ) Proceeds from issuance of stock 196,200 450,000 Proceeds from borrowings on debt 100,000 - Net cash provided by financing activities 283,523 440,404 Net increase (decrease) in cash and cash equivalents (261,088 ) 27,890 Cash and cash equivalents, beginning of period 329,028 39,478 Cash and cash equivalents, end of period $ 67,940 $ 67,368 Supplemental cash flow information: Interest paid $ - $ - Taxes paid $ - $ - The accompanying notes are an integral part of these financial statements F-5 SUMOTEXT, INC. NOTES TO THE FINANCIAL STATEMENTS Note 1.Basis of Presentation The accompanying unaudited interim financial statements of SUMOTEXT, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in SUMOTEXT’s Annual Financial Statements filed with the SEC on Form S-1/A. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period presented have been reflected herein. The results of operations for the interim period are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal period ended August 31, 2008, as reported in the Form S-1/A, have been omitted. Note 2. Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. The Company has suffered significant operating losses, uses substantial funds in its operations, and needs to raise additional funds to accomplish its objectives. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Note 3. Related Party Transactions During the nine months ending May 31, 2009, the Company paid Atreides, Inc, a company owned 100% by the President and a shareholder of the Company, $12,700 for maintenance and upgrading software related issues which was recorded as cost of revenue and$70,208 for managing and training the Company’s sales representatives which was recorded as selling, general and administrative expenses. During the nine months ending May 31, 2009, the Company paid Datamethodology, Inc., a company owned 100% by another shareholder of the Company, $93,000 for maintenance and upgrading software related issues. On April 16, 2009, the Company’s President and a shareholder loaned the Company $100,000 which is unsecured and matures April 15, 2010 with interest only payments due quarterly at 10% per annum. During the three months ended November 30, 2008, the Company prepaid credit cards for $7,598 for which the President is the cardholder to be used for future operating expenses of the Company. As of May 31, 2009, the incurred expenses offset the entire prepayment. Note 4.Stockholders’ Equity In October 2008, we issued 142,857 units, each consisting of one share of common stock and one warrant to purchase one share of common stock at an exercise price of $0.70 per share, for $100,000 in cash.The warrants expire on October 24, 2011. As of May 31, 2009 all of the warrants remain outstanding. Note 5.Reclassifications Certain reclassifications were made to the prior period financial statements to conform to the current period presentation. F-6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS CERTAIN STATEMENTS IN THIS QUARTERLY REPORT ON FORM 10-Q (THIS "FORM 10-Q"), CONSTITUTE "FORWARD LOOKING STATEMENTS" WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1934, AS AMENDED, AND THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 (COLLECTIVELY, THE "REFORM ACT"). CERTAIN, BUT NOT NECESSARILY ALL, OF SUCH FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY THE USE OF FORWARD-LOOKING TERMINOLOGY SUCH AS "BELIEVES", "EXPECTS", "MAY", "SHOULD", OR "ANTICIPATES", OR THE NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY, OR BY DISCUSSIONS OF STRATEGY THAT INVOLVE RISKS AND UNCERTAINTIES. SUCH FORWARD-LOOKING STATEMENTS INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS WHICH MAY CAUSE THE ACTUAL RESULTS, PERFORMANCE OR ACHIEVEMENTS OF SUMOTEXT INCORPORATED ("THE COMPANY", "WE", “SUMOTEXT,” "US" OR "OUR") TO BE MATERIALLY DIFFERENT FROM ANY FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. REFERENCES IN THIS FORM 10-Q, UNLESS ANOTHER DATE IS STATED, ARE TO MAY 31, 2009. History The Company was incorporated in Arkansas on June 8, 2007 as Reminderbox, Inc.The Company began selling its services to clients on January 8, 2008 under the brand name SUMOTEXT Incorporated. On September 10, 2008 the Company converted into a Nevada corporation and contemporaneously changed its name to SUMOTEXT Incorporated.Our mailing address is 2100 Riverdale, Suite 200, Little Rock, Arkansas, 72202, our telephone number is (800) 480-1248, and our fax number is (501) 228-4482. On or about June 30, 2008, the Company’s shareholders approved a 16,740:1 forward stock split of our issued and outstanding shares of common stock (the “Forward Split”), with an effective date of June 30, 2008.The effects of the Forward Split are retroactively affected throughout this report, unless otherwise noted. SUMOTEXT owns the rights to the registered internet domain names “www.textmarketing.com” and “www.sumotext.com,” which contain information that the Company does not desire to be incorporated by reference into this report. About Us SUMOTEXT is a short code application provider that enables legitimate businesses and organizations to instantly launch product offers, promotions, and time-sensitive alerts into the mobile channel via text messaging.By reserving and promoting identifiable keywords on one of our mobile short codes, our clients leverage our platform, carrier relationships, and carrier-compliant campaign management tools to begin engaging their most valued customers and constituents on their mobile device. The Company believes that every business and organization that currently collects email addresses will eventually begin collecting mobile ‘opt-ins’. The Company believes that text message marketing is an efficient and cost-effective means to distribute time-sensitive information and promotions to disbursed groups. SUMOTEXT is not a sales organization that private-labels another company's SMS gateway and tools. We operate our own SMS gateway and offer our clients a 100% proprietary, 100% in-house code base to manage mobile marketing and alert programs over short codes. Each of our packaged solutions is 'ready-to-go' and provides our clients the reliability, real-time compliance, and flexibility they expect from industry experts who do nothing but SMS over short codes. The Company’s service delivery platform and campaign management tools are incapable of facilitating SPAM and were designed to impress and protect our client’s customers. Our system was designed to ensure that our client’s campaigns remain ‘real-time’ compliant with the FTC's CAN-SPAM Act, the Mobile Marketing Association's Code of Conduct, and the most stringent of all Operational Playbooks published by any wireless carrier. Our system can only send and receive text messages over a short code and only allows our clients to send text messages to customers who have opted-in to their specific keyword program from their hand set (mobile phone). Our system also adds "Reply STOP to Cancel" to the end of each message sent. This provides our client’s customers a constant reminder that they are in complete control of the experience. -2- Our Client's Problem The Pareto Principle – also known as the Law of the Vital Few – suggests that 80% of a company’s sales come from 20% of its customers.This principal was the foundation for the gaming and casino industry’s highly successful marketing strategy - the ‘Player’s Club’ (basically a way to track the wagering habits of a casino’s customers with individualized “reward” cards). While similar customer identification strategies have since been adopted by other business sectors, the Company believes that until now, email and direct mail campaigns were the only channels capable of leveraging these databases for targeted communications. With the decline of e-mail read rates, and the high-costs and long lead times associated with direct mail, the Company believes marketers and organizational leaders need a more efficient and effective channel to identify, attract, and reward their most valued customers. Short Codes Taking cues from Asia and Europe, U.S. wireless carriers (through the Cellular Telecommunications and Internet Association (“CTIA”)) created the Common Short Code Administration (“CSCA”) as an entity to regulate access to the SMS channel.A ‘Short Code’ is a 5 or 6 digit abbreviated phone number that is used to address SMS. Short codes provide consumers a trusted method to ‘Opt-in’ and ‘Opt-out’ of marketing campaigns and alert services.Short codes also identify application providers and content providers and keep spammers and unsolicited marketers out of wireless networks. Each short code program has to be independently approved, provisioned, tested, and certified by each wireless carrier to gain access to that network. There are two (2) major categories of short codes: standard rated codes and premium codes.
